Citation Nr: 1646305	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), depression, anxiety, and obsessive compulsive disorder (OCD).

4.  Entitlement to service connection for a skin disability, to include as due to an environmental hazard in the Gulf War.

5.  Entitlement to service connection for lipomas, tumors, or lymphoma, to include as due to exposure to an environmental hazard in the Gulf War.

6.  Entitlement to service connection for hair loss, to include as due to exposure to an environmental hazard in the Gulf War.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993 and is a recipient of the Combat Action Ribbon.  The service separation form shows that he served in the Southwest Asia Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2015, the Veteran testified by videoconference before the Undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the Veteran previously was represented by The American Legion, in June 2016, the Veteran revoked that appointment of representation.  As the Veteran has not appointed another representative, the Board now recognizes the Veteran as proceeding unrepresented in this appeal.

In light of treatment records and lay statements that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left knee disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD as is defined under the applicable diagnostic criteria.

2.  The weight of the evidence is against a finding that the Veteran's obsessive-compulsive disorder or any other currently diagnosed mental disorder either began during or was otherwise caused by service.

3.  The preponderance of the evidence shows that the Veteran's skin disability is attributable to a known clinical diagnosis, which was not incurred in or permanently aggravated by service and is otherwise unrelated to active service.

4.  The preponderance of the evidence shows that the Veteran's lipomas, also claimed as lymphoma or tumors, are attributable to a known clinical diagnosis, which was not incurred in or permanently aggravated by service and is otherwise unrelated to active service.

5.  The preponderance of the evidence shows that the Veteran's hair loss is attributable to a known clinical diagnosis, which was not incurred in or permanently aggravated by service and is otherwise unrelated to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a psychiatric disability, to include PTSD, depression, anxiety, and OCD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014) 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a currently diagnosed skin disability, to include as due to environmental hazard in the Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3, 309, 3.317 (2015).

3.  The criteria for service connection for currently diagnosed lipomas, also claimed as lymphoma or tumors, to include as due to environmental hazard in the Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3, 309, 3.317 (2015).

4.  The criteria for service connection for currently diagnosed male pattern baldness, to include as due to environmental hazard in the Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3, 309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2009, July 2009, May 2010, and September 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service medical records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  Therefore, the Board finds the duty to assist with obtaining medical records has been satisfied. 

VA has provided medical examinations concerning all of the claimed disabilities.  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Board finds that the reports of the examinations and the provided opinions, especially if considered in the aggregate rather than in isolation, provide the information needed to fairly decide the claims for service connection, including addressing the determinative issues of diagnosis and causation.

Each of the examiners reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on these claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  There are no apparent inconsistencies or ambiguities in the examination reports.

Specifically concerning the Veteran's assertions concerning exposure to environmental hazards in the Gulf War, with regard to the adequacy of the examinations in addressing whether the Veteran's symptoms constituted a chronic multisymptom illness, the Board notes that a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).  In this case, VA examiners conclusively opined that the Veteran's chronic symptoms were attributed to a diagnoses of eczema, lipomas, and male pattern baldness.  Therefore, even if considered disabilities with a partially understood etiology, the question at issue has been resolved by a medical professional with adequate explanation.  The examiner found that there was no medically unexplained chronic multisymptom illness because the Veteran's symptoms were medically explained. 

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiners' judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the VA examinations aggregated as a whole are adequate.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Psychiatric Disability

The Veteran maintains that he has a psychiatric disability, claimed as PTSD, as a result of combat experiences while serving on active duty in the Persian Gulf.  After review of the evidence, the Board finds that service connection for a psychiatric disability, to include PTSD, depression, anxiety, and OCD, is not warranted.

The Veteran does not contend that he was diagnosed with PTSD or any other psychiatric disability during active service, nor do the service medical records indicate that he had any psychiatric disability, to include PTSD, depression, anxiety, or OCD, during active service.  The October 1993 separation examination report shows that the Veteran did not undergo psychiatric examination.  On a contemporaneous Report of Medical history, the Veteran indicated that he did not have frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort.  The Board finds that the evidence does not show that the Veteran had any diagnosed psychiatric disability during active service or at separation.

An August 2002 private psychiatric report shows that the Veteran was referred for treatment for problems he was experiencing at home.  The Veteran participated in three treatments of symptoms, and his anger problems were noted to decrease substantially.  The examiner noted that the Veteran's clinical profile was within normal limits which suggested that his symptoms and problems were not as prominent as those of most other individuals who pursued treatment in mental health settings.  The Veteran reported continuing irritability, argumentativeness, and a tendency to transfer blame to others.  The examiner stated that the Veteran tended to be a bit manipulative.  The examiner concluded that the Veteran's clinical profile configuration was within the normal range.  Therefore, no clinical diagnosis was given.

A September 2002 VA treatment record shows the Veteran's desire to be evaluated for PTSD.  He stated that he wanted to see if he could get service-connected disability for PTSD, as he had a friend who did.  The evaluator indicated that the Veteran was depressed and gave the Veteran the phone number for the VA Regional Office.

A private psychiatric evaluation conducted in September 2002 shows that the Veteran was experiencing difficulties with his spouse.  The note records that the Veteran had a strong family history of bipolar disorder.  The examiner wrote that the Veteran denied experiencing PTSD symptoms, although he was in active combat in the Gulf War.  The examiner opined that the Veteran did not meet the symptom criteria for PTSD at that time; a diagnosis of anxiety disorder was given.  

An April 2003 private treatment record shows that the Veteran had symptoms of depression.  A diagnosis of anxiety disorder was given.

A May 2003 private treatment record from J.A.W., M.D., P.C., shows that the Veteran needed counseling for PTSD symptoms.  It was noted that the Veteran had anger problems that he related to active combat.  An Axis I diagnosis of PTSD was given.

On VA examination in July 2003, the examiner reviewed the Veteran's medical records.  The Veteran stated that he had anxiety and depression.  He stated that he was anxious because of his Gulf War experiences.  He gave the examiner the May 2003 record from Dr. W. which noted a diagnosis of PTSD.  After performing a mental status examination, the examiner found that the Veteran had possible PTSD, to be evaluated further in a formal PTSD examination.  A diagnosis of dysthymic disorder was given.

An April 2004 letter from M.R., the Veteran's brother, shows that the Veteran was withdrawn after returning from active service.  The brother stated that the Veteran began drinking to deal internally with what he had seen during the war.  The brother felt that the Veteran had difficulty adjusting to his family, and the Veteran exhibited a lot of uncontrollable anger.  Anxiety and depression were present.  J.L. stated that the Veteran could not sleep longer than an hour or two after service.  Loud music made the Veteran agitated.  The Veteran was withdrawn, depressed, and obsessive.  G.A.R. stated that the Veteran was very nervous, angry, and edgy after returning from service.  He was no longer comfortable with his children, and he was very angry.  He isolated himself and drank alcohol frequently.

On VA examination in June 2005, the examiner indicated that the Veteran's claims file was not present, but the examiner reviewed the Veteran's electronic charts and interviewed the Veteran.  The Veteran told the examiner that he was involved in two firefights while serving in the Gulf.  He related that he had been fired upon on multiple occasions.  He stated that he thought about his Gulf War stressors when he watched war movies or the news.  The Veteran reported that he received outpatient counseling from a private provider.  After conducting a mental examination, the examiner concluded that the symptoms reported by the Veteran did not meet the full DSM-IV criteria for PTSD related to combat service.  The examiner stated that the Veteran appeared to be experiencing emotional distress secondary to his marital adjustment difficulties.  The conclusion was "no PTSD diagnosis" but a partner relational problem.

On VA examination in July 2011, the examiner specified that he reviewed the Veteran's claims file and medical records, conducted a mental status examination, and performed a focused clinical interview.  The examiner found the Veteran to be a tall, fit-looking man with good grooming and hygiene.  His thought processes were logical and linear.  He seemed somewhat nervous during the evaluation.  His thought processes were logical and linear, and there was no indication that the Veteran had any symptoms of psychosis.

The examiner noted that the Veteran had been diagnosed with PTSD in May 2003.  The examiner reviewed the applicable progress note and commented that although some symptoms related to PTSD were described, there was not a formal diagnosis.  The examiner discussed a second note from 2002 which indicated that the Veteran had anxiety disorder.  However, the note lacked any discussion of obsessive/compulsive symptoms.  The Veteran reported that he had not had any mental health treatment since 2005.

The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  Although the Veteran had memories of dead bodies from active duty, the examiner found no indication that the Veteran had significant distress related to negative events form his time in service.  The examiner found that the Veteran met the diagnostic criteria for obsessive compulsive disorder, chronic, mild.  The examiner found that based on the available information, the Veteran's obsessive compulsive disorder was not caused or exacerbated by military stressors.

In January 2015, J.R. wrote that the Veteran returned from the Gulf War with personality changes.  He was edgy and anxious.  He had trouble sleeping.  He was angry, impatient, and easily angered.  He was uncomfortable with his family and friends.  The Veteran no longer had any hobbies, and he had difficulty maintaining relationships.

In various submissions to VA, the Veteran has emphasized that he has a current diagnosis of PTSD.  In support of that point, he has repeatedly referred to the May 2003 private treatment record from Dr. W. which ostensibly contains an Axis I diagnosis of PTSD.  The Board has weighed the record from Dr. W. against the other evidence of record; most notably, the July 2011 VA examination report.  The July 2011 VA examination report is much more detailed than the May 2003 record from Dr. W..  Significantly, the July 2011 VA examiner specifically commented on the May 2003 record from Dr. W. and explained why a diagnosis of PTSD was not appropriate for the Veteran.  The Board finds the July 2011 VA examiner's opinion to be better supported than the May 2003 record from Dr. W. and, therefore, of more significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the July 2003 VA examination report which indicates that the Veteran had possible PTSD, to be evaluated further in a formal PTSD evaluation.  The use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  As the July 2003 VA examiner qualified the observations of psychiatric symptoms with speculative language, the July 2003 examination report does not provide the necessary diagnosis of PTSD necessary to establish service connection.

Under 38 C.F.R. § 4.125(a), for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV or DMS 5.  Particularly in light of the July 2011 VA examination report, the weight of the evidence is against finding that the Veteran has PTSD according to the DSM-IV or DSM 5 criteria.  The evidence is not in equipoise, reasonable doubt does not exist to resolve in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The Board has evaluated the evidence and has found that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted because the VA examination report is more persuasive than the private medical report suggesting a diagnosis of PTSD.

The Board has also considered the Veteran's statements claiming that he has PTSD as a result of service.  As a lay person, the Veteran has not been shown to be competent to diagnose PTSD.  While the Veteran can report symptoms, and did so to the VA examiners and other treatment providers, the evidence of record does not indicate that the Veteran has any mental health training or experience that would qualify him to offer a competent opinion regarding the proper diagnosis of mental health symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (generally the province of medical professionals to diagnose or label a mental condition, not the claimant); 38 C.F.R. § 4.125(a) (2015).  To the extent that his contentions have competence, the Board finds that they are outweighed by the VA examination evidence that is against the claim.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Accordingly, because the Board finds that the preponderance of the evidence is against a finding that the Veteran warrants a current diagnosis of PTSD according to DSM-IV or DSM 5 criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. §§ 3.303, 4.125(a) (2015); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board notes that the Veteran's claim is not limited to PTSD and, so, the Board must also address any other psychiatric disability reasonably raised by the Veteran or by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As reviewed above, various outpatient treatment records contain various psychiatric diagnoses, to include anxiety and dysthymic disorder.  Ultimately, the Board finds the most persuasive evidence concerning the Veteran's claimed psychiatric disability to be the July 2011 VA examination report.  The July 2011 VA examiner indicated that only one diagnosis for the Veteran was in keeping with the DSM-IV criteria for obsessive compulsive disorder.  The July 2011 VA examiner also opined that the Veteran's diagnosed obsessive compulsive disorder was unrelated to service.  As opposed to the other treatment providers, the July 2011 VA examiner had the benefit of a longitudinal evaluation of all of the Veteran's psychiatric treatment records pertinent to the claim.  The claims file was carefully reviewed, and the examiner addressed the Veteran's specific contentions.  Additionally, the examiner addressed the prior treatment records and explained why the only appropriate psychiatric diagnosis for the Veteran was obsessive compulsive disorder.  The July 2011 VA examiner accounted for the other treatment records associated with the claims file.  Therefore, the Board finds that the July 2011 VA examiner's opinion has greater probative value.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board finds the July 2011 VA examiner's opinion outweighs the other evidence of record regarding the nature of the Veteran's claimed psychiatric disability and the lack of a nexus between the Veteran's claimed psychiatric disability and service.  The Board finds that the preponderance of the evidence supports a finding that a current psychiatric disability is not related to service.

The Board has carefully considered the Veteran's own statements and the lay statements submitted on his behalf.  While the Veteran and other lay persons may be competent to describe sleeplessness, anger, or an inability to get close to others, they are not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria or to provide an opinion as to etiology.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Here, a trained medical professional, the July 2011 VA examiner, provided a medical opinion that the Veteran's psychiatric symptoms are not related to service.  As the July 2011 VA examiner is a trained medical professional, the Board finds that the July 2011 VA examiner's opinion outweighs the opinion offered by the laypersons of record.

Based on the greater weight of the competent medical evidence, the Board finds that the preponderance of the evidence is against a finding of an etiological link between active service and a current psychiatric disorder.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has PTSD or has had PTSD during or contemporary to the claims period.  As the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD, depression, anxiety, and OCD, the claim must be denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

Skin, Lipoma, and Hair Loss

The Veteran maintains that he has a skin disability, lipomas, and a disability manifested by hair loss, as a result of exposure to environmental hazards while on active duty in the Persian Gulf.  He has specifically requested that all three of these disabilities be considered as undiagnosed illnesses under the auspices of 38 C.F.R. §§ 3.317 (2015).

In October 1992, a service treatment provider found a cyst of the Veteran's left lateral side.  The cyst was excised in November 1992.  Biopsy of the cyst revealed that it was a lipoma.

The October 1993 separation examination report shows that the Veteran had a normal scalp, skin, and lymphatic system.  On a contemporaneous Report of Medical History, the Veteran indicated that he did not have a skin disease.  However, he indicated that he had a tumor, growth, cyst, or cancer.  An examiner specified that the Veteran had a lipoma removed in 1992.

On VA examination in December 1998, the examiner noted that the Veteran had a couple of lipomas while he was on active duty.  After they were removed, the wound healed well and had not left any further problem.  At the present time, the examiner observed another small lipoma on the right side of the Veteran's neck.

The examiner further noted that the Veteran had a rash on his hands shortly after getting back from the Gulf.  He was subsequently treated for about one year by a dermatologist, and the problem resolved.  The rash was noted to not be an ongoing problem for the Veteran.  No rashes were observed on the Veteran's hands or elsewhere.  The examiner found that the skin condition of the hands that the Veteran had after the Gulf War had resolved with no further problems.

An April 2000 private treatment record shows treatment for a rash that was deemed due to an allergic reaction.

In September 2001, the Veteran was treated for a rash in the genital area.  The examiner found it was an irritative rash, probably due to chemicals.

In a July 2003 statement, the Veteran stated that skin rashes had been present since he returned from the Gulf in 1992.

On VA Gulf War examination in July 2003, the Veteran stated that he started losing the hair on his head when he returned from the Gulf.  The examiner noted that the Veteran had male pattern baldness.  The Veteran also stated that about six months after returning from the Gulf, he experienced a hand rash.  He stated that he would get blisters between his fingers which would fill with fluid and burst.  The examiner observed some eczematous plaques on the right hand with no current active blistering but some peeling and scaling.  The examiner gave a diagnosis of eczema on the right hand and specified that the eczema should not be considered secondary to service in the Gulf.  The examiner specified that no undiagnosed chronic disabilities were found at that time.

On VA skin examination in July 2011, the Veteran described his hair falling out when he returned from the Gulf.  He stated that his hair had thinned since that time.  He described experiencing a rash on his hands that started with small blisters and then formed small ulcers.  After performing an examination, the examiner gave diagnoses of male pattern baldness and eczema of the hands, minimal.  The examiner opined that the Veteran's eczema was less likely than not related to Gulf War exposures, as eczema was a category 3 condition not mentioned in the research as a Gulf War related condition.  The examiner opined that the male pattern baldness was less likely than not related to Gulf Exposures.  Male pattern baldness was a category 4 disease of known etiology (genetic and male hormonal factors) that was not mentioned as a Gulf War related condition.

On VA lipoma examination in July 2011, the Veteran described having lipomas removed in November 1992, 2003, 2007 to 2009, and 2009 or 2010.  The examiner found a lipoma on the right lower abdomen and lower and upper back.  The examiner indicated that the Veteran's lipomas did not exist prior to active duty.  The examiner opined that the Veteran's lipomas were less likely than not related to Gulf War exposures.  The examiner indicated that lipomas were very common among the general population.  The Veteran's lipomas were small and would not normally be considered a disease process.

The Veteran has specifically requested that his skin disability, lipomas, and hair loss be considered together under the auspices of 38 C.F.R. §§ 3.317 (2015).  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for certain disabilities under 38 C.F.R. § 3.317.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(2015).   The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2015).

Pursuant to 38 U.S.C.A. § 1117, the definition of qualifying chronic disability includes (a) undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, and (c) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2) (2015) .

Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3)(2015).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multisymptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g)(2015).

The Veteran's service personnel records show that he served in the Southwest Asia Theater of Operations.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board must now consider whether service connection is warranted under 38 C.F.R. § 3.317 or under any other alternate basis for the claimed disabilities.

However, based on a careful review of the evidence of record, including the Veteran's service and post-service medical records, and, in particular, the July 2003 and July 2011 VA examiners' opinions, the Board finds that the Veteran's current symptoms are attributable to known clinical diagnoses of eczema, lipomas, and male pattern baldness.  Therefore, service connection for a skin disability diagnosed as eczema, lipomas, and hair loss cannot be granted due an undiagnosed illness due to service in the Persian Gulf as those claimed disabilities are medical diagnosed.  38 C.F.R. § 3.317 (2015). 

Nor is service connection otherwise warranted on a direct basis for the skin disability, lipomas, and hair loss.  First, with respect to the Veteran's currently diagnosed eczema, lipomas, and male pattern baldness, the Board finds that the preponderance of the evidence does not establish a nexus between those disabilities and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence expressly weighs against such a finding as the July 2003 and July 2011 VA examiners have expressly determined that the Veteran's claimed disabilities were less likely than not related to Gulf War exposures.  The Board considers the VA examiners' opinions to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent evidence suggesting a nexus between current skin disability, lipomas, hair loss, and active service, including documented Gulf War service.  Accordingly, the Board finds that direct service connection is not warranted for the claimed disabilities.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Additionally, the evidence does not show that any skin disability, lipomas, hair loss, or any other chronic disability contemplated under 38 C.F.R. § 3.309 manifested to a compensable degree within one year following separation from qualifying active service.  Thus, there is no basis to support a presumptive grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2015).

The Board is mindful of the Veteran's assertions that his skin, lipoma, and hair loss symptoms are all related to active duty, including exposure to environmental hazards during the first Persian Gulf War.  The Board considers the Veteran's account of in-service exposure to burn pits to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board finds that the Veteran is also competent to report a history of skin and hair loss symptoms, which are capable of lay observation.  38 C.F.R. § 3.307(b) (2011);.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates those perceived symptoms to active service, his assertions are not probative.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the diagnosis and etiology of his skin disability, lipomas, and hair loss in the absence of specialized training.  The Board finds the examiners' opinions more persuasive because of the medical training of the examiners.  Consequently, the Veteran's statements do not constitute competent medical evidence in support of the claim.  To the extent those statements are competent, the Board finds the VA examiners' opinions more persuasive because the training and expertise of those examiners.

Accordingly, the Board finds that the claim for service connection for a skin disability, lipomas, and hair loss, to include as due to exposure to environmental hazards in the Gulf War, must be denied.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability to include PTSD, depression, anxiety, and OCD, is denied.

Entitlement to service connection for a skin disability, to include as due to an environmental hazard in the Gulf War, is denied.

Entitlement to service connection for lipomas, tumors, or lymphoma, to include as due to exposure to an environmental hazard in the Gulf War, is denied.

Entitlement to service connection for hair loss, to include as due to exposure to an environmental hazard in the Gulf War, is denied.


REMAND

An October 2016 administrative decision found that new and material evidence had not been submitted sufficient to reopen previously denied claims for service connection for right and left knee disabilities.  Later in October 2016, the Veteran submitted a timely notice of disagreement with the October 2016 decision that new and material evidence had not been submitted sufficient to reopen previously denied claims for service connection for right and left knee disabilities.  No statement of the case has been issued addressing those.  Therefore, those claims must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left knee disabilities.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of those issues.  If a timely appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


